SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                     State v. Wilbert Hannah (A-74/75-19) (084052)

January 4, 2021 -- Reargued March 31, 2021 -- Decided August 18, 2021

ALBIN, J., writing for the Court.

        The Court considers whether Wilbert Hannah was denied a fair trial because
critical evidence was withheld from the jury that supported his third-party-guilt defense.
Hannah has presented two alternative grounds for post-conviction relief to the Court --
either the evidence in question was newly discovered and would have altered the
outcome of his trial, or his counsel had the critical evidence in his file and was derelict in
not using it, rendering him constitutionally ineffective.

        In August 1993, Hannah and co-defendant William LaCue were indicted for
murder and other offenses. The State presented testimony that shortly after midnight on
June 7, 1993, Jersey City police officers responded to a report of gunshots and found the
lifeless bodies of Angel Salazar and Luis Flores in a parked car. In the driver’s seat lay
Salazar with a gunshot wound to his left temple. Directly behind him in the back seat lay
Flores with three gunshot wounds to the right side of his face and a fourth to his right
shoulder.

        The central pillar of the State’s case was the testimony of LaCue. As part of a
cooperation agreement with the State, LaCue gave three recorded statements to the
police. In the first two, he told the police that he alone killed Salazar and Flores. In his
third statement and again later in his trial testimony, LaCue stated that Hannah, who was
also known by the name of Rabb, shot Salazar from the front passenger seat. The State
also introduced testimony from Rosa Flores, Salazar’s wife and Flores’s sister, and Hazel
Forrester, who had been in a relationship with Hannah. Rosa Flores testified that a
person who identified himself as Rabb spoke to Salazar on the phone at around 11 p.m.
on June 6, and that Salazar and Flores left after the call. Hazel Forrester testified that
Hannah appeared at around 11:30 p.m. at the apartment where she lived with her sister,
Arlene, that she overheard him telling her sister that he had killed a person named Fred
(Salazar’s nickname), that Hannah told her that he had killed someone, that Fred had
previously called the apartment several times, asking for Rabb, and that the phone
number on a bloody piece of paper recovered from Salazar’s pocket after the shooting
was her sister’s. No DNA or fingerprint evidence linked Hannah to the victims’ car.


                                              1
       Hannah testified that he, LaCue, and Maurice Thomas were heroin dealers,
operating independently, in the same area of Jersey City. Among their drug sources were
two New York suppliers, Salazar and Flores. Hannah testified that, on the evening of
June 6, 1993, LaCue and Thomas were talking to the New York suppliers near their car
while Hannah walked away to chat with a woman across the street. He heard gunshots
and began to run. According to Hannah, Thomas and LaCue were the gunmen, and
Thomas framed Hannah.

        Certain evidence was never presented at trial. First, a six-page report prepared by
Lieutenant Charles Redd of the Hudson County Prosecutor’s Office provided a narrative
of the homicide investigation and Thomas’s importance to that investigation. The Redd
Report revealed that investigators found in the victims’ car a pager number listed to
“Rabb.” When that number was called, however, it was Thomas who responded to the
page. As a result, Thomas was interviewed. Before his arrival at the Prosecutor’s Office,
Thomas made an anonymous telephone call to Jersey City Police Communications and
claimed that Rabb and LaCue were responsible for the killings. During the interview, he
told investigators that “he did not know the victims” or LaCue and that he was with his
girlfriend, Arlene Forrester, and her sister, Hazel Forrester, at the time of the shootings.
Thomas eventually conceded that he was not truthful when he denied knowing LaCue,
and some of his statements about Hazel and Arlene were inconsistent. After Thomas left
the interview, the police received another anonymous telephone call, stating that Hannah
had confessed to killing the victims, not only to Thomas but also to the caller and Hazel
Forrester. Afterwards, Hazel and Arlene were interviewed by the police, and Arlene
admitted that she was the anonymous caller.

       Because the defense did not call Lieutenant Redd as a witness, the jury never
learned that Salazar and Flores had Thomas’s pager number in their possession when
they were murdered, nor did they hear that LaCue had left a message on Thomas’s pager,
asking to speak with him, the day after the murders.

        The jury also did not hear the testimony of Thomas’s mother, Mary Jones, who
had information that not only inferentially implicated her son in the murders, but also
provided a motive for her son to frame Hannah. Jones acknowledged that her son and
Hannah were drug dealers who sometimes worked together, and she testified to a number
of comments Thomas made to her that suggested he had participated in the killings and
planned to frame Hannah for them. The court rejected defense counsel’s argument that
the testimony of Mary Jones was admissible under the co-conspirator’s exception to the
hearsay rule. Defense counsel did not argue that Thomas’s admissions to his mother
constituted statements against interest under N.J.R.E. 803(c)(25), nor did the court
address that alternate ground for the admissibility of Jones’s testimony. In her
summation remarks, the prosecutor told the jury, “[T]here is not a stitch, a scintilla, a
scintilla, a bit, an ounce, a piece of evidence, that links [Thomas] to that murder.”


                                             2
      The Appellate Division affirmed, determining that Thomas’s statements to Jones
were not admissible as statements against interest. The Court denied certification.

        In his first petition for PCR, Hannah asserted ineffective assistance of counsel by
his trial and appellate attorneys, claiming, among their deficiencies, their failure to
adequately present the case for the admission of the testimony of Thomas’s mother. The
PCR court denied the petition without an evidentiary hearing; after the Appellate
Division remanded for a hearing, the PCR court again denied relief. The Appellate
Division affirmed; the Court denied certification, and the federal district court denied
Hannah’s habeas corpus petition.

       Hannah’s copy of the case file, including trial discovery and transcripts, was lost
during a lockdown at Trenton State Prison, and Hannah received a replacement copy.
Hannah averred that, for the first time, he observed the Redd Report, which disclosed that
Thomas responded to a pager number found in the victims’ car.

       In his second PCR petition, Hannah moved for a new trial based on newly
discovered evidence. In January 2008, the PCR court denied Hannah’s petition without
an evidentiary hearing. In February 2008, Hannah’s former PCR counsel certified that, to
his recollection, the Redd Report did not appear in the file provided to him by the Public
Defender’s Office. In February 2009, the Appellate Division reversed the second PCR
court and remanded for an evidentiary hearing.

       Before the evidentiary hearing, Hannah filed a motion to recuse the PCR judge
because he had served as the Hudson County Prosecutor when that office opposed
Hannah’s PCR application. The PCR judge declined to disqualify himself and denied
Hannah post-conviction relief. The Appellate Division held that the PCR judge should
have recused himself and remanded for a new hearing before a different judge.

         At the new evidentiary hearing in 2014, the new PCR judge denied Hannah relief,
making factual findings that (1) “it is probable that [Hannah’s] counsel was in possession
of the [Redd] report” and that (2) “it [is] highly unlikely that the report was suppressed at
trial,” as well as legal findings the evidence would not have changed the outcome at trial.
The Appellate Division affirmed, but nevertheless remanded for a hearing to “address
whether the pager was newly discovered evidence.” The Court denied certification.

        In August 2018, a fourth evidentiary hearing was conducted. The court found that
Hannah had not satisfied the three prongs of the standard for a new trial based on newly
discovered evidence. The Appellate Division affirmed on the ground that Thomas’s
statements were not admissible as statements against interest. In so holding, the appellate
court seemingly accepted that Hannah did not have the Redd Report, despite the findings
of the third PCR court, which were affirmed on appeal. The Court granted certification.
242 N.J. 502 (2020).
                                              3
HELD: Based on the record, Hannah has established that his counsel rendered
constitutionally deficient representation and that, but for counsels’ errors, there is a
reasonable probability that the outcome of the trial would have been different. The Court
reverses the judgment of the Appellate Division denying Hannah post-conviction relief,
vacates his judgment of conviction, and remands for a new trial.

1. Hannah’s argument that the information in the Redd Report was newly discovered
evidence was adjudicated at an evidentiary hearing before the third PCR judge, who
found, based on the record before him, that “it is probable that [Hannah’s] counsel was in
possession of the [Redd] report” and “highly unlikely that the report was suppressed at
trial.” The fourth PCR judge should have adhered to the finality of that decision. For
purposes of this appeal, the Court accepts that counsel at trial, on direct appeal, and at the
first PCR hearing had the Redd Report and somehow overlooked it. (pp. 32-33)

2. The question that remains is whether each of those counsel rendered ineffective
assistance of counsel by not utilizing the Redd Report, and whether errors by trial counsel
contributed to the court’s findings that Thomas’s mother’s testimony was inadmissible.
Stressing that Hannah’s ineffective-assistance argument has not received a meaningful
review and that there is a voluminous record from the trial and PCR evidentiary hearings,
the Court considers Hannah’s claim to determine whether he was denied a fair trial and
whether his conviction constitutes a fundamental injustice. Rules 3:22-4 and -5 permit
review of otherwise barred claims to prevent a fundamental injustice, which occurs when
an error or violation played a role in the determination of guilt. (pp. 33-37)

3. In a criminal case, the accused is guaranteed the effective assistance of counsel by the
Sixth Amendment of the United States Constitution, Strickland v. Washington, 466 U.S.
668, 684-85 (1984), and Article I, Paragraph 10 of the New Jersey Constitution, State v.
Fritz, 105 N.J. 42, 58 (1987). The test for determining whether counsel failed to provide
the effective assistance required by the Federal and State Constitutions is set forth in
Strickland and Fritz: first, a defendant must demonstrate that counsel’s representation
was deficient -- that counsel’s representation fell below an objective standard of
reasonableness -- and second, he must show a reasonable probability that the result of the
proceeding would have been different but for counsel’s deficiencies. (pp. 37-39)

4. A defendant has a constitutional right to present a complete defense, including the
right to introduce evidence of third-party guilt. In this case, defense counsel’s trial
strategy was to advance an effective and credible third-party-guilt defense that Thomas --
not Hannah -- committed the crime. The success of that trial strategy required counsel
merely to raise a reasonable doubt about Hannah’s guilt. Third-party-guilt evidence is
admissible so long as the proof offered has a rational tendency to engender a reasonable
doubt with respect to an essential feature of the State’s case, and third-party statements
against penal interest are generally admissible where the proffered evidence draws a
direct connection between the third party and the commission of the crime. (pp. 39-40)
                                              4
5. In light of the factual findings of the third PCR judge, the Court accepts that Hannah’s
trial counsel had the Redd Report. The exclusion of that evidence must be considered in
conjunction with the other evidence withheld -- the testimony of Thomas’s mother. The
mother’s damning testimony inculpating her son came in two forms -- her recounting
statements against interest made by Thomas and her observations of Thomas involved in
drug activities seemingly linked to the murdered drug dealers. The mother’s testimony
did not get before the jury, however, because of Hannah’s counsel’s failure to present the
proper evidentiary argument for the testimony’s admissibility -- an error magnified and
multiplied by errors made by the trial court, the PCR courts, and the Appellate Division.
The Court explains that the mother’s testimony about Thomas’s statements against penal
interest were admissible under N.J.R.E. 803(c)(25); that trial counsel’s failure to identify
that rule to the trial court cannot be ascribed to strategy; that the Appellate Division’s
determination on direct appeal that N.J.R.E. 803(c)(25) required the statement both to
inculpate Thomas and exculpate Hannah was mistaken; and that the prosecutor unfairly
exploited the derelictions of defense counsel when -- despite her knowledge of the Redd
Report and the testimony by Thomas’s mother -- she told the jury in summation that there
was not “a scintilla” or “a piece of evidence” linking Thomas to the murder. (pp. 40-49)

6. Applying the Strickland/Fritz test, the Court finds that Hannah has shown both that
counsel’s representation fell below an objective standard of reasonableness and that, to a
degree of reasonable probability, the outcome of the trial would have been different but
for counsel’s mistakes, which were magnified by mistakes made by the trial court and the
prosecutor and perpetuated through various rounds of PCR proceedings. Counsel’s
deficiencies deprived Hannah of his constitutional right to present a complete and
credible third-party-guilt defense. One important factor in analyzing whether the
prejudice from counsel’s ineffective performance denied Hannah a fair trial is the
strength of the State’s case; here, the State presented far from overwhelming evidence of
Hannah’s guilt. Among other examples, the Court cites LaCue’s credibility issues and
the timing discrepancies in the other witnesses’ accounts. The Court also reviews the
evidence that Hannah should have been able to introduce to support his version of events
-- evidence that undoubtedly lay at the heart of his right to present a complete defense
and whose admission was necessary to ensure the basic fairness of his trial. (pp. 49-52)

7. The combined errors in this case constitute a fundamental injustice that denied
Hannah a fair trial. But for counsel’s errors -- combined with those made by the trial
court and prosecutor -- there is a reasonable probability that, had the jury heard the
withheld evidence, the outcome of the trial would have been different. The issue is not
whether the State presented sufficient evidence for the jury to return a guilty verdict, but
whether Hannah was denied the opportunity to present a full defense. The passage of
time alone cannot bar relief to a defendant deprived of a fair trial. (pp. 52-53)

      The judgment of the Appellate Division is REVERSED. Hannah’s judgment
of conviction is VACATED, and the matter is REMANDED for a new trial.
                                              5
       CHIEF JUSTICE RABNER concurs in full with the Court’s opinion and writes
separately to ask the Committee on Evidence to examine whether N.J.R.E. 803(c)(25)
should be amended. Noting that the federal counterpart to Rule 803(c)(25) contains an
additional requirement beyond those of the New Jersey rule -- to be admissible, a
statement against interest must not only be against the declarant’s interest but must also
be “supported by corroborating circumstances that clearly indicate its trustworthiness,”
Fed. R. Evid. 804(b)(3) -- Chief Justice Rabner explains that the requirement serves to
assure both the prosecution and the accused that the Rule will not be abused and that only
reliable hearsay statements will be admitted under the exception. Chief Justice Rabner
recommends that the Committee on Evidence consider whether a corroboration
requirement should be added to N.J.R.E. 803(c)(25) for the same reason. The Chief
Justice does not suggest that such a requirement would have had an effect in this case.

        JUSTICE SOLOMON, dissenting, reviews the evidence presented and writes
that it undercuts several defense claims, notably that Rosa Flores did not know who
“Rabb” was; that Salazar was shot from outside the car; that the Redd Report contained
key information otherwise unavailable to the jury; and that the Redd Report and certain
excluded testimony was purely exculpatory. In Justice Solomon’s view, defense counsel
cannot be considered deficient in failing to use the Redd Report because it implicated
defendant in the felony murder, robbery, and weapons charges he faced. Justice Solomon
adds that there is no reasonable probability that the result of the proceeding would have
been different had the report been used because the Redd Report contains no evidence
that undermines defendant’s felony murder conviction. For the same reason that
defendant is unable to show ineffective assistance of counsel here, Justice Solomon
writes, he is unable to demonstrate that the rules barring his PCR request must be relaxed
to prevent a fundamental injustice. In Justice Solomon’s view, it is unclear why, after
more than two decades, defendant’s ineffective assistance of counsel claim premised on
counsel’s failure to use the Redd Report was not raised on direct appeal or during
defendant’s first or second PCR and was instead raised after Thomas had died. Justice
Solomon finds that the State presented overwhelming evidence of defendant’s guilt and
that there is no clear reason to disturb the jury’s verdict.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA and PIERRE-LOUIS
join in JUSTICE ALBIN’s opinion. CHIEF JUSTICE RABNER also filed a
concurrence. JUSTICE SOLOMON filed a dissent, in which JUSTICES
PATTERSON and FERNANDEZ-VINA join.




                                            6
       SUPREME COURT OF NEW JERSEY
           A-74/75 September Term 2019
                       084052


                 State of New Jersey,

        Plaintiff-Respondent/Cross-Appellant,

                          v.

                   Wilbert Hannah,
                     a/k/a Rabe,

       Defendant-Appellant/Cross-Respondent.

        On certification to the Superior Court,
                  Appellate Division.

       Argued                      Decided
   January 4, 2021              August 18, 2021
      Reargued
   March 31, 2021


Andrew R. Burroughs, Designated Counsel, argued the
cause for appellant/cross-respondent (Joseph E. Krakora,
Public Defender, attorney; Andrew R. Burroughs, on the
briefs).

Ednin D. Martinez, Assistant Prosecutor, argued the
cause for respondent/cross-appellant (Esther Suarez,
Hudson County Prosecutor, attorney; Ednin D. Martinez,
on the briefs).

Daniel A. Finkelstein, Deputy Attorney General, argued
the cause for amicus curiae Attorney General of New
Jersey (Gurbir S. Grewal, Attorney General, attorney;
Daniel A. Finkelstein, of counsel and on the brief).

                          1
             JUSTICE ALBIN delivered the opinion of the Court.


      This appeal comes to us from Wilbert Hannah’s fourteen-year odyssey

through the post-conviction relief process and his repeated efforts to overturn

his 1994 felony murder convictions. The essential issue is whether Hannah

was denied a fair trial because critical evidence was withheld from the jury

that supported his third-party-guilt defense.

      The trial turned largely on the testimony of William LaCue, a co-

defendant, who struck a favorable plea agreement with the State and became

the prosecution’s star witness. LaCue testified that he and Hannah shot and

killed two drug dealers and stole their drugs. But LaCue gave varying

contradictory stories to the police and his account of Hannah’s involvement in

the shooting conflicted with the forensic evidence presented by the State.

Hannah testified that the second gunman was Maurice Thomas, who was

involved in the local drug trade. The jury rejected Hannah’s third-party-guilt

defense and convicted him of felony murder of the two drug dealers.

      But the jury did not hear the full story. A series of fatal trial errors

committed by Hannah’s defense counsel -- errors compounded by the trial

court and exploited by the prosecutor -- kept from the jury evidence that likely

would have altered the outcome of the verdict. The jury did not hear that

                                         2
investigators found in the pocket of one of the victims a bloody piece of paper

bearing a pager number and that when investigators called that number,

Thomas responded. The jury did not hear Thomas’s mother’s testimony that

her son made various statements inferentially implicating himself in the

murders, that he plotted to frame Hannah, that he split drug monies with

LaCue, and that he apparently came into possession of the heroin taken from

the dead drug dealers.

      The ineffective assistance of Hannah’s various counsel has evaded a

meaningful review, despite many post-conviction hearings and appeals. The

purpose of a PCR hearing is to provide a procedure to uncover mistakes that

may have caused an unjust result. State v. Hess, 207 N.J. 123, 144-45 (2011).

The legal missteps and errors and the resulting prejudice to Hannah are now

before us.

      Even the best system of justice will result in some wrongful convictions.

We cannot remedy every wrongful conviction, but we must remedy those that

come to our attention. “[P]ost-conviction relief [is] the last line of defense

against a miscarriage of justice.” State v. Nash, 212 N.J. 518, 526 (2013).

      We hold that, based on the record before us, Hannah has established that

his counsel rendered constitutionally deficient representation and that, but for

counsels’ errors, there is a reasonable probability that the outcome of the trial

                                        3
would have been different. See Strickland v. Washington, 466 U.S. 668, 694

(1984), and State v. Fritz, 105 N.J. 42, 58 (1987). We therefore reverse the

judgment of the Appellate Division denying Hannah post-conviction relief,

vacate his judgment of conviction, and remand for a new trial consistent with

this opinion.

                                        I.

                                        A.

      On August 25, 1993, a Hudson County Grand Jury indicted Hannah and

LaCue on two counts of purposeful or knowing murder, N.J.S.A. 2C:11-3(a)(1)

or (2); two counts of felony murder, N.J.S.A. 2C:11-3(a)(3); two counts of

armed robbery, N.J.S.A. 2C:15-1; and two counts of possession of a weapon

for an unlawful purpose, N.J.S.A. 2C:39-4(a).

                                The State’s Case

      The State presented testimony that shortly after midnight on June 7,

1993, Jersey City police officers responded to a report of gunshots near the

intersection of Clinton Avenue and Sackett Street in Jersey City. There, in a

parked gray two-door Buick, they found the lifeless bodies of Angel Salazar

and Luis Flores. In the driver’s seat lay Salazar with a gunshot wound to his

left temple. Directly behind him in the back seat lay Flores with three gunshot

wounds to the right side of his face and a fourth to his right shoulder.

                                        4
      A pathologist for the State Medical Examiner’s office stated that the

bullet that killed Salazar entered the left side of his head at a downward,

approximately 45-degree angle while he was likely sitting upright -- a finding

consistent with a shooter firing from a standing position outside the car. 1 No

gunpowder residue was found on his skin, and the bullet that killed Salazar

was found still lodged in his head. The shots that struck the right side of

Flores’s head, killing him, were fired at a slightly upward angle and at close

range -- evidenced by powder burns.

      The central pillar of the State’s case was the testimony of LaCue. As

part of a cooperation agreement with the State, LaCue pled guilty to charges of

aggravated manslaughter and armed robbery in exchange for the dismissal of

the murder and felony murder charges against him.

      After LaCue’s arrest for the murders, he gave three recorded statements

to the police. In the first two statements, he told the police that he alone killed

Salazar and Flores. Those two false statements gave way to LaCue’s third

statement, which implicated Hannah in the murders. LaCue’s statement as




1
  Indeed, a police investigation report revealed that the driver’s side window
was punctured with a bullet hole and the window had partially collapsed into
the car. No testimony, however, was elicited on that point.

                                         5
well as his testimony placed Hannah in the front passenger seat when Hannah

allegedly shot Salazar -- a claim at odds with the forensic evidence.

      LaCue gave the following account at trial. On June 6, 1993, Hannah,

who was also known by the name of Rabb, 2 arranged to purchase

approximately 2,200 “bags” of heroin from New York drug dealers that

evening in Jersey City. Hannah, however, had no intention of paying for the

heroin. With LaCue as his accomplice, Hannah hatched a plan to shoot the

drug dealers and steal the drugs. At around 10:30 p.m., Hannah and LaCue

retrieved two guns from Hannah’s house and then awaited the arrival of the

drug dealers.

      Shortly afterwards, a grey two-door car appeared with two men, the

driver (later identified as Salazar) and a front seat passenger (later identified as

Flores). Flores exited the car and took a seat behind Salazar. LaCue got into

the back of the car with Flores, and Hannah took the front passenger’s seat

next to Salazar. They drove around a block in Jersey City, and then Hannah

told Salazar to park the car. There, Salazar handed a package of drugs to

Hannah and asked for the money. At that point, Hannah and LaCue drew their

guns, and the two drug dealers pled for their lives. As Salazar reached for the


2
  We have adopted the trial testimony’s spelling of “Rabb” rather than the spelling
of that name in the caption.

                                         6
driver’s door, apparently intending to exit, Hannah told him to keep his hands

on the steering wheel. Then, according to LaCue, Hannah shot Salazar twice,

and LaCue shot Flores twice. LaCue stated that Hannah fired his gun within

six inches of the right side of Salazar’s head. The two shooters then exited the

car and ran.

      As they ran, Hannah handed his gun to LaCue and told him to get rid of

both firearms. LaCue brought the guns to his girlfriend’s house, where he

gave the weapons to his brother with instructions to dispose of them.

      LaCue later was arrested for the killings. After he gave his third

statement to the police -- the one he stuck with at trial -- LaCue called his

brother and told him to bring the murder weapons to the police station. The

shell casings found in Salazar’s car matched the two handguns LaCue’s

brother turned over to the police.

      Rosa Flores testified that on June 6, 1993, she was living with Salazar

(her husband) and Flores (her brother) in an apartment in Brooklyn, New York.

She stated that around 11 p.m., she picked up the telephone and a person who

identified himself as “Q” asked to speak with Salazar. She had been instructed

by Salazar only to take a call from a person named Rabb. She responded to the

caller, “we don’t know any Q.” Then a person who identified himself as Rabb

got on the line and spoke with Salazar. After the call, Salazar and Flores left,

                                        7
telling her that they had to pick up some money owed to them and that they

would return in fifteen to twenty minutes.

      Hazel Forrester testified that on June 6, 1993, at around 11:30 p.m.,

Hannah appeared at the apartment where she lived with her sister, Arlene.

Hazel had been in a relationship with Hannah for about two months. Present

in the apartment that evening was an overnight visitor -- Maurice Thomas,

Arlene’s boyfriend. According to Hazel, Arlene opened the apartment door,

and Hazel overheard Hannah telling her sister that he had killed a person

named Fred (Salazar’s nickname). Hannah then entered Hazel’s bedroom and

told her that he had killed someone and would have to leave for a while.

Hannah stayed through the night and left in the morning. Hazel also testified

that Fred had previously called the apartment several times, asking for Rabb.

Hazel identified a number on a bloody piece of paper recovered from Salazar’s

pocket as her sister’s telephone number.

      On June 30, 1993, the FBI arrested Hannah in Florida on a warrant for

the murders of Salazar and Flores. Investigator Vincent Doherty of the

Hudson County Prosecutor’s Office and a Jersey City Police sergeant flew

down to Florida to bring Hannah back to New Jersey. Investigator Doherty

testified that while waiting in the airport for the return flight home, Hannah

explained the events of June 6, 1993.

                                        8
      Hannah told Investigator Doherty that, on June 6, at LaCue’s request he

called his drug connection in New York. That evening, two Puerto Rican men

arrived in Jersey City in a car with New York plates. The men made eye

contact with Hannah and LaCue, who followed them to a nearby street, where

the car parked. One of the men stepped out of the front of the car and entered

the rear of the vehicle. LaCue followed closely behind him.

      Hannah remained on the sidewalk “rapping with a girl” and drinking a

soda.3 After the girl left, Hannah heard gunshots and ran. As he was running,

LaCue called out to him, and they met in an alleyway where Hannah found

LaCue ejecting rounds from an automatic weapon. Hannah yelled, “why did

you do that? You are going to have the New York people come after us now.”

Hannah and LaCue then left the alleyway. Hannah went to the home of his

girlfriend, Hazel, but she was sleeping, so he walked to a nearby park “to sort

things out.” He decided to flee, fearing that “the people from New York”

would be looking for him in retaliation for the killings.




3
   Investigator Doherty testified that Hannah stated that he was drinking from a
can of C&C Cola. The police found in Salazar and Flores’s vehicle two soda
cans, one a Mountain Dew and the other a ShopRite brand soda. Salazar’s
fingerprints were recovered from the Mountain Dew can; no fingerprints were
lifted from the other can. Hannah testified that Doherty misunderstood him,
and that, in fact, LaCue was the one drinking a soda that night.

                                        9
      Upon their return to New Jersey, Hannah refused to give the officers a

recorded statement without an attorney present. No DNA or fingerprint

evidence linked Hannah to the victims’ car.

                              The Defense Case

      Hannah testified that he, LaCue, and Thomas were heroin dealers,

operating independently, in the same area of Jersey City. Among their drug

sources were two New York suppliers, Salazar and Flores, who did business in

Brooklyn and in Jersey City. On the evening of June 6, 1993, LaCue told

Hannah that he had run out of his cache of heroin. After he learned that

Hannah had not been in contact with Salazar and Flores recently, LaCue

reached out directly to the New York suppliers. At Hannah’s home, LaCue

paged the suppliers repeatedly until he finally spoke with one of them.

Hannah was in another room and did not participate in or listen to the

conversation.

      Afterwards, Hannah and LaCue walked to an area of Jersey City where,

for a couple of hours, Hannah “hustl[ed]” with others, including Thomas,

selling drugs. According to Hannah, Thomas -- known as Big Mo-T despite

his small stature -- “controlled the drugs” in the area, and Hannah, who was

proficient in martial arts, acted as a “bodyguard” for him. Hannah and Thomas




                                      10
were “associates” but sold their own drugs and kept the proceeds from their

own sales.

      When the New York suppliers arrived, Hannah, LaCue, and Thomas

followed their car on foot for about a block until it parked and one of the men

exited. They engaged in small talk with him, and then Hannah walked away to

chat with a woman across the street. As Hannah left the group, LaCue stood

by the car’s passenger side and Thomas by its driver’s side.

      Hannah’s conversation with the woman lasted about ten minutes, and as

he watched her walk away, he heard gunshots. He instinctively ducked and

checked to see if he had been struck by a bullet, and then ran. As he ran, he

heard LaCue call out to him, “yo, yo.” LaCue soon caught up to him and

nudged him to keep running. When they reached a certain point, LaCue pulled

out a gun and began removing rounds. Hannah asked LaCue what happened,

but LaCue tersely responded, “[d]on’t worry about it.”

      As Hannah walked back toward the scene, he saw Thomas standing in

front of Hazel Forrester’s apartment, and then heard people screaming about

the shooting and saying that “the New York boys” would be “coming over

here,” apparently to seek revenge.

      Hannah then walked around the city, worrying that the associates of the

dead New York suppliers would conclude that he was involved in the shooting.

                                       11
As he contemplated his next move, he returned home. When he later learned

from friends that a group of “Colombians” were coming to kill him, he fled to

Florida to stay with relatives.

        During his testimony, Hannah made several points. He stated that at the

time of the killings of Salazar and Flores, several pagers were registered to

him, and Thomas had one of those pagers. He also stated that Hazel lied when

she testified that he went to her apartment the evening of the shooting. He

opined that she fabricated her testimony because of her fear of Thomas.4 He

further noted that two weeks before the shooting, drug money had been stolen

from him. Although Thomas pointed the finger of blame at someone within

their group, Hannah later learned from Thomas’s mother that her son was the

one who had committed the theft.

                           What The Jury Did Not Hear

                                  1. The Redd Report

        Post-conviction relief proceedings in this case revealed important details

potentially incriminating Thomas in the murder of Salazar and Flores and

supporting Hannah’s third-party-guilt defense. Those details, although

disclosed in discovery, were never elicited by defense counsel during trial.



4
    Indeed, Hazel testified that she was more afraid of Thomas than Hannah.

                                         12
See infra pp. 22-23, 32. Lieutenant Charles Redd of the Hudson County
-------

Prosecutor’s Office prepared a six-page report that provided a narrative of the

homicide investigation and Thomas’s importance to that investigation.

      The Redd Report revealed that investigators found in the victims’ car a

pager number listed to “Rabb.” When that number was called, however, it was

“Maurice Thomas A.K.A. ‘Big Mo T’ who responded to the page.” As a

result, Thomas was invited to the offices of the Hudson County Prosecutor’s

homicide squad to be interviewed. Before his arrival, Thomas made an

anonymous telephone call to Jersey City Police Communications and claimed

that Rabb and LaCue were responsible for the killings. During the interview,

he told investigators that “he did not know the victims” or LaCue and that he

was with his girlfriend, Arlene Forrester, and her sister, Hazel Forrester, at the

time of the shootings.

      Pressed by the investigators, Thomas conceded that he was not truthful

when he denied knowing LaCue. According to the Redd Report, Thomas then

claimed that Hannah appeared at the apartment where he was residing on the

morning of June 7 and admitted that he and LaCue committed the murders. He

told the investigators that Arlene and Hazel were asleep at the time of

Hannah’s admission.




                                        13
      After Thomas left the interview, the police received another anonymous

telephone call, stating that Hannah had confessed to killing the victims, not

only to Thomas but also to the caller and Hazel Forrester. Afterwards, Hazel

and Arlene were interviewed by the police, and Arlene admitted that she was

the anonymous caller.

      When interviewed again, Thomas retracted his earlier statement that

Hazel and Arlene were not present during Hannah’s confession to the crime.

At a further interview, Thomas told investigators that LaCue had placed a

message on his pager.

      Because the defense did not call Lieutenant Redd as a witness, the jury

never learned that Salazar and Flores had Thomas’s pager number in their

possession when they were murdered, nor did they hear that LaCue had left a

message on Thomas’s pager, asking to speak with him, the day after the

murders.

                        2. Thomas’s Mother’s Testimony

      The jury also did not hear the testimony of Thomas’s mother, Mary

Jones, who had information that not only inferentially implicated her son in the

murders, but also provided a motive for her son to frame Hannah. Defense

counsel attempted to call Thomas’s mother as a witness, but the State objected

to the admissibility of her testimony. The court conducted a ----
                                                             Rule 104

                                       14
hearing,5 out of the presence of the jury, at which Mary Jones testified to the

following.

      Jones acknowledged that her son and Hannah were drug dealers who

sometimes worked together. On the morning of June 7, 1993, Thomas called

her and said, “this kid LaCue [has] just killed two drug suppliers, and I don’t

know what to do because I think the police . . . have my name and my beeper

number.” Thomas told his mother that he “had beeped the two drug suppliers”

and “made arrangements” with them to bring drugs, and that “[h]e was afraid

that his number was going to be found in [their] car.”

      Thomas then had a series of communications with his mother. That

afternoon, he told her that “he just found out that . . . Rabb had helped LaCue”;

later that evening, at her home, he stated that “he had talked to the cops”; the

next day he called and said that he was cooperating with the authorities, that

her line would be tapped, and that “he wanted the police to get [Hannah] . . .

that he was setting him up.”

      On the morning of June 9, Thomas came to his mother’s house with

Arlene Forrester. While at her house, she heard her son tell Arlene that



5
  N.J.R.E. 104(a)(2) provides that, in deciding the admissibility of evidence,
“[t]he court may hear and determine such matters out of the presence or
hearing of the jury.”

                                       15
            [Hannah] would have to take the weight. In order to get
            [Hannah] off his back he would have -- [Hannah] would
            have to be gotten rid of. The only way he know to get
            rid of [Hannah] is to have [Hannah] take the weight for
            the one of the murders that was committed.

      Thomas’s mother explained that her son was involved in a scheme to rob

drugs and money from one of Hannah’s associates, but that Hannah did not

know about the role he played. Thomas, according to his mother, “was afraid

that [Hannah] would find out about it.” Thomas related to his mother that he

had a conversation with Hannah about the killing of the drug suppliers -- “that

he told [Hannah] that [Hannah’s] name was being kicked around, that the

Colombians were looking for him, and he told [Hannah] it was best for him to

leave the city.”

      Over the following days, her son and Arlene stayed over her house, and

she observed them counting $10,600 in drug monies, $5,000 of which was

earmarked for LaCue. Thomas told his mother “that he had to find LaCue . . .

He had to get a package [of drugs] from LaCue.” Thomas’s mother testified

that the drugs taken from the “two suppliers ended up in the hands of [her] son

Maurice.” According to his mother, Thomas told “his girlfriend that they had

to move them out fast. This is what the police was looking for, and the name

of the drugs was Gotta Have It.”



                                      16
      The investigation report of Investigator Lawrence Mullane of the Jersey

City Police Department revealed that Salazar and Flores were selling a

particular brand of Heroin -- “Gotta Have It.”

      The court rejected defense counsel’s argument that the testimony of

Mary Jones established that Thomas and LaCue conspired to rob and kill

Salazar and Flores and that Thomas’s statements made to his mother were

therefore admissible under the co-conspirator’s exception to the hearsay rule.

See N.J.R.E. 803(b)(5). The court also based its decision on N.J.R.E. 403,

finding that the admission of Jones’s testimony would be misleading and

confusing.6

      Defense counsel did not argue that Thomas’s admissions to his mother

constituted statements against interest under N.J.R.E. 803(c)(25), nor did the

court address that alternate ground for the admissibility of Jones’s testimony.

                                       B.

                         The Prosecutor’s Summation

      In her summation remarks, the prosecutor told the jury that no evidence

connected Thomas with the murder of Salazar and Flores: “[T]here is not a



6
  N.J.R.E. 403, in pertinent part, provides that “relevant evidence may be
excluded if its probative value is substantially outweighed by the risk of: (a)
[u]ndue prejudice, confusion of issues, or misleading the jury.”

                                       17
stitch, a scintilla, a scintilla, a bit, an ounce, a piece of evidence, that links this

Mo-T, Maurice Thomas, Big Mo-T, whatever you want to call him, nothing to

link him to that murder, and if it came in, I missed it.” In addition, the

prosecutor argued to the jury that LaCue had no reason not to implicate

Thomas in the murders, stating “he’s not friends with Mo-T. He’s not

associates with Mo-T.” In listening to those remarks, the jury did not know

that Salazar and Flores had Thomas’s pager number in their car when they

were shot or that, after they were killed, Thomas and LaCue allegedly split

approximately $10,000.

                                          C.

                              Conviction and Sentence

      The jury convicted Hannah of two counts of felony murder, two counts

of armed robbery, and one count of possession of a weapon for an unlawful

purpose, and acquitted him of the remaining charges. On November 18, 1994,

the court sentenced Hannah to consecutive terms of life imprisonment with a

thirty-year period of parole ineligibility on each of the felony murder

convictions. The court merged the armed robbery and weapons possession

convictions into the felony murder convictions.




                                          18
                                       II.

                                       A.

                                 Direct Appeal

      On direct appeal, the Appellate Division held that the trial court did not

abuse its discretion in disallowing the testimony of Thomas’s mother, finding

that her proffered testimony was hearsay that (1) did not fall within the co-

conspirator’s exception to the hearsay rule and (2) “was irrelevant, confusing,

and misleading” under N.J.R.E. 401 and 403. The Appellate Division also

rejected Hannah’s plain error argument that the testimony was admissible

under N.J.R.E. 803(c)(25) on the ground that Thomas had made statements

against his interest to his mother. The Appellate Division reasoned that

N.J.R.E. 803(c)(25) was inapplicable because Thomas’s statements to his

mother could not “be regarded as inculpating [Thomas] while exculpating

defendant” and because some of the statements “contain[ed] two layers of

hearsay.” This Court denied Hannah’s petition for certification. State v.

Hannah, 153 N.J. 217 (1998).

                    First Petition for Post-Conviction (PCR)

      In his first petition for PCR, Hannah asserted ineffective assistance of

counsel by his trial and appellate attorneys, claiming, among their deficiencies,

their failure to adequately present the case for the admission of the testimony

                                       19
of Thomas’s mother. The PCR court denied the petition without an

evidentiary hearing. The Appellate Division affirmed the PCR court’s

determination that Hannah’s attorneys were not constitutionally ineffective in

addressing the admissibility of the mother’s proffered testimony but remanded

for an evidentiary hearing on an unrelated issue. Before the remand

proceeding, this Court denied certification. State v. Hannah, 174 N.J. 41

(2002). On remand, the PCR court again denied relief, the Appellate Division

affirmed, and this Court again denied certification, State v. Hannah, 178 N.J.

453 (2004), and the United States District Court for the District of New Jersey

denied Hannah’s habeas corpus petition in 2006.

                  Second Petition for Post-Conviction Relief

      Hannah’s copy of the case file, including trial discovery and transcripts,

was lost during a lockdown at Trenton State Prison. In 2007, the Hudson

County Prosecutor’s Office forwarded to Hannah a replacement copy. Hannah

averred that, for the first time, he observed the Redd Report, which disclosed

that Thomas responded to a pager number found in the victims’ car.

      In his second PCR petition, Hannah moved for a new trial based on

newly discovered evidence, claiming that the Prosecutor’s Office did not

disclose exculpatory evidence. In January 2008, the PCR court denied

Hannah’s petition without an evidentiary hearing, stating that Hannah failed to

                                       20
establish that the State withheld exculpatory evidence or that any such new

evidence supported a claim of innocence. In February 2008, Hannah’s former

PCR counsel certified that, to his recollection, the Redd Report did not appear

in the file provided to him by the Public Defender’s Office.

      In February 2009, the Appellate Division reversed the second PCR court

and remanded for “an evidentiary hearing to determine whether a Brady7

violation occurred” and whether Thomas’s pager number found in the victims’

car constituted “newly discovered evidence.”

                          Second Evidentiary Hearing

      At the evidentiary hearing in November 2009, Hannah’s trial counsel

testified that although he did not recall ever reading the Redd Report, his

recollection of what occurred fifteen years earlier was “to put it charitably,

dim.” He added that if, during trial, he had information revealing that Thomas

had contact with the victims, he would have used it.

      Hannah’s first PCR counsel also testified that he did not remember

seeing the Redd Report until Hannah forwarded it to him in 2007. He stated

that the report was either not in the file sent to him by the Public Defender’s


7
   Brady v. Maryland, 373 U.S. 83, 87 (1963) holds that “the suppression by
the prosecution of evidence favorable to an accused upon request violates due
process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecution.”

                                        21
Office or that he overlooked the report. The importance of the information in

the report, however, was clear to him because “it bolster[ed] Hannah’s story

that [Thomas] was the shooter.”

      Hannah testified that he did not see the Redd Report until the Hudson

County Prosecutor’s Office forwarded discovery to him in 2007.

      The assistant prosecutor who tried Hannah’s case testified that although

she could not specifically recall whether the Redd Report was turned over to

the defense, she never in her career knowingly or willfully withheld a

discoverable document.

      Before the evidentiary hearing, Hannah filed a motion to recuse the PCR

judge because he had served as the Hudson County Prosecutor from 1997 to

2002, a period during which his office opposed Hannah’s application for post-

conviction relief. The recusal motion was renewed at the conclusion of the

hearing. The PCR judge declined to disqualify himself from the case and

denied Hannah post-conviction relief.

      The Appellate Division held that the PCR judge should have recused

himself and remanded for a new evidentiary hearing before a different judge.

                          Third Evidentiary Hearing

      At the new evidentiary hearing in 2014, Hannah testified consistently

with his previous sworn statements that he did not have the Redd Report

                                        22
before or during his trial, his direct appeal, or his first PCR petition .

Moreover, his trial, direct appeal, first PCR, and PCR direct appeal attorneys

testified that they had no memory of seeing the Redd Report in defendant’s

case file, and both Hannah’s trial and direct appeal attorneys stated that, had

they known about the Redd Report, they would have used it. Finally, the trial

prosecutor again testified that she had never knowingly withheld discovery

from a defendant.

      The new PCR judge -- the third to preside over post-conviction

proceedings in this case -- denied Hannah relief, reasoning that Hannah did not

meet the standard for the grant of a new trial, based either on a theory of newly

discovered evidence or ineffective assistance of counsel. The PCR judge’s

ruling included these findings: (1) “it is probable that [Hannah’s] counsel was

in possession of the [Redd] report”; (2) “it [is] highly unlikely that the report

was suppressed at trial”; (3) “in the event the Redd Report was not available to

[Hannah], it would have in no way affected the outcome of the trial”; (4) “the

information that the Redd Report contained was information that [Hannah]

would have been made aware of through [Thomas’s mother’s] testimony”; (5)

“any information contained in the Redd Report was not new or unique to the

trial”; and (6) “there is no merit to [Hannah’s] assertion that the trial would

have had a different outcome but for his attorney’s actions.”

                                         23
      In May 2017, in an unpublished opinion, the Appellate Division affirmed

substantially for the reasons stated by the PCR judge. The Appellate Division

nevertheless remanded for yet another evidentiary hearing to “address whether

the pager was newly discovered evidence.” This Court denied certification.

State v. Hannah, 231 N.J. 145 (2017).

                          Fourth Evidentiary Hearing

      In August 2018, a fourth evidentiary hearing was conducted by the

fourth PCR judge assigned to this case. Hannah again testified that he did not

receive the Redd Report until 2007.

      The PCR judge and defense counsel reached agreement on one issue:

the Appellate Division’s remand order was “confusing.” There was also

agreement that the Appellate Division’s reference to a “pager” related to a

piece of paper containing telephone or pager numbers found in the victim’s

car. Defense counsel argued that a pager number on the piece of paper

required context, and that context was provided by the Redd Report, which

revealed that when the number was called, Thomas responded.

      Although the PCR judge concurred that the Redd Report had to be

considered in determining the merits of Hannah’s petition, he concluded that

Hannah had not satisfied the standard for a new trial based on newly

discovered evidence, as set forth in State v. Carter, 85 N.J. 300, 314 (1981).

                                        24
The PCR judge found that Hannah met prong one of the three-prong Carter

test: the pager number on the piece of paper -- the number to which Thomas

responded -- was “material to the case.” But Hannah failed to satisfy prongs

two and three, in the judge’s view, because the connection between the pager

number and the call to Thomas could have been discovered by reasonable

diligence by counsel before trial (prong two) and because the evidence, even if

presented at a new trial, would probably not result in a change of the jury’s

verdict (prong three).

                                       B.

      In an unpublished opinion in November 2019, the Appellate Division

affirmed the denial of defendant’s PCR petition on newly discovered evidence

grounds but for reasons seemingly at odds with its 2017 opinion. The

Appellate Division’s 2017 opinion affirmed the factual findings of the third

PCR judge, which evidently included a finding that “it is probable that

[Hannah’s] counsel was in possession of the [Redd] report.” In its 2019

opinion, however, the Appellate Division seemingly accepted the argument

that Hannah did not have the Redd Report. The 2019 panel asserted that the

testimony of Thomas’s mother did not reveal that the “police found the [pager]

number in Salazar’s pocket, called it, and reached Thomas.” The panel

concluded that the record did not support “the PCR judge’s finding that the

                                       25
evidence [that the police called Thomas’s pager from a number found in the

dead drug dealers’ car] was discoverable by reasonable diligence beforehand.”

      The Appellate Division, however, held that Hannah failed to satisfy the

third prong of the newly discovered evidence test. The panel rejected the

argument that had the jury known about the recovery of Thomas’s pager

number on a piece of paper in the drug dealer’s pocket (the information in the

Redd Report), it would have led the jury to find “his third-party-guilt defense

credible” and would have “acquitted him.” The panel came to this conclusion,

in part, because of its belief that the testimony of Thomas’s mother, which

presumably supported the third-party-guilt defense, “was inadmissible as a

statement against interest or a statement by a co-conspirator.” The panel

construed the statement against interest exception to the hearsay rule, N.J.R.E.

803(c)(25), as limited to such statements introduced “against an accused in a

criminal action [and] only if the accused was a declarant.” The panel reasoned

that the testimony of Thomas’s mother “concerned statements attributed to

Thomas, who was not the accused” and were therefore inadmissible.

      As will be more fully discussed, the appellate panel clearly

misunderstood the meaning of the statement-against-interest rule. The

Attorney General agreed at oral argument that a statement against interest




                                       26
under N.J.R.E. 803(c)(25) is admissible regardless of whether the declarant is

the accused.

      In the end, the Appellate Division denied Hannah’s petition for a new

trial based on newly discovered evidence.

                                       C.

      We granted Hannah’s petition for certification, which raised three issues:

(1) whether the Appellate Division’s misinterpretation of N.J.R.E. 803(c)(25)

led to the erroneous conclusion that Thomas’s mother’s exculpatory testimony

was inadmissible hearsay; (2) whether the mother’s recounting of her

observations of her son’s criminal conduct was non-hearsay testimony; and (3)

whether the Appellate Division’s misinterpretation of the statement-against-

interest rule resulted in the mistaken conclusion that “Hannah failed to

establish that the missing Redd Report was newly discovered evidence .” ---
                                                                        See

242 N.J. 502 (2020).

      We also granted the State’s cross-petition, which raised the following

issue: whether the Appellate Division erred in “concluding that information

regarding a pager number and its connection to Maurice Thomas was not




                                       27
reasonably discoverable before Mr. Hannah allegedly obtained the ‘Redd

Report’ for the first time.” ---
                             See 242 N.J. 505 (2020).

      Additionally, we granted the motion of the New Jersey Attorney General

to participate as amicus curiae.

      After hearing oral argument on January 4, 2021, we requested

supplemental briefing to address two issues: whether trial counsel was

ineffective if the Redd Report was disclosed in discovery and whether the

Court could consider the ineffective-assistance-of-counsel claim “at this time.”

In requesting further briefing, we acknowledged that Hannah had suggested,

alternatively, an ineffective-assistance-of-counsel claim “[d]uring the course

of this litigation.”

                                       III.

                                        A.

      Hannah contends that whether the vital information in the Redd Report

constitutes newly discovered evidence -- evidence withheld from the defense

at trial -- or whether his counsel possessed the Report and was constitutionally

derelict in not presenting the information to the jury in support of his third-

party-guilt defense, the result is the same: he suffered a manifest injustice.

That Thomas responded to the pager number on the bloody piece of paper in

Salazar’s pocket, Hannah argues, established the “relevancy nexus” for the

                                        28
admission of the testimony of Thomas’s mother. That testimony, Hannah

posits, was admissible because it recounted her observations of her son and his

statements against interest, which linked him to the drug dealers, their deaths,

and his efforts to frame Hannah. Without the mother’s testimony, according to

Hannah, the jury was left with Hannah’s “uncorroborated self-serving

testimony” that Thomas was LaCue’s accomplice in the killings. Hannah

asserts that he was denied the opportunity to present a complete defense and

therefore denied a fair trial.

      Hannah also submits that the third PCR judge wrongly denied his

ineffective-assistance-of-counsel claim based on the flawed notion that the

Redd Report was not “new information” that would have altered the outcome

of the trial, and that the Appellate Division simply affirmed on this point

without any elaboration. He insists that the ineffective-assistance-of-counsel

claim is a live claim, never reviewed by this Court, and that our Rules of Court

governing post-conviction relief do not require this Court to acquiesce to a

fundamental injustice when no court has addressed the issue in a meaningful

way, citing State v. Nash, 212 N.J. 518, 546-47 (2013).

                                       B.

      The State contends that the Appellate Division erred in concluding that

the defense could not have discovered through reasonable diligence the

                                       29
information in the Redd Report: that Thomas responded to the call placed by

the police to the pager number found in the drug dealers’ car. The State

maintains that the defense received the Redd Report and that, even if it did not,

the information about the pager number was available by cross-referencing

Thomas’s statements to the police, his mother’s testimony, and investigation

reports disclosed in discovery.

      Additionally, the State asserts that Hannah’s newly discovered evidence

and ineffective-assistance-of-counsel claims fail because the evidence of his

guilt was overwhelming and the information in the Redd Report would not

have altered the outcome of the trial and because the testimony of Thomas’s

mother was not admissible. The State maintains that Thomas’s statements to

his mother “were not inculpatory of Thomas and at the same time exculpatory

of [Hannah],” a necessary prerequisite, it says, for statements against interest

under N.J.R.E. 803(c)(25). It also claims that his mother’s observations of her

son’s involvement in narcotics transactions were not relevant to the murder of

the drug dealers.

      The State also asserts that Hannah’s ineffective-assistance-of-counsel

claim is not cognizable because the issue was fully litigated and decided by

both the PCR court and the Appellate Division. On the merits of that issue, the

State alleges that even if Hannah’s counsel possessed the Redd Report, the

                                       30
Report was not helpful to the defense, and the decision not to use it was part of

counsel’s trial strategy. Last, the State submits that the grant of a new trial

twenty-seven years after the conviction would severely prejudice the State

considering the death of some witnesses and the unavailability of others.

      The arguments of the Attorney General largely mirror those of the State.

                                        IV.

                                        A.

      The tortuous post-conviction procedural path of this case has included a

series of hearings conducted by multiple judges, a raft of appeals, and a

number of missteps and errors -- all combining to delay a final adjudication of

the issues within a reasonable timeframe. In the ordinary course, post-

conviction proceedings should not span fourteen years; final review of a case

should not occur twenty-seven years after a conviction. But a core feature of

our system of justice is that the passage of years will not render a fundamental

injustice beyond correction.

      The heart of Hannah’s argument is that he was denied a meaningful

opportunity to present a complete and credible third-party-guilt defense that

Maurice Thomas was the second gunman and that Thomas framed him. He

could not effectively advance that defense, he says, because the jury did not

hear testimony that when the police called a pager number found on a bloody

                                        31
piece of paper in the pocket of one of the murdered drug dealers, it was

Maurice Thomas who responded to the call. That is the information contained

in the Redd Report. Also withheld from the jury was the testimony of

Thomas’s mother that inferentially connected Thomas to the drug dealers and

their murders. Hannah argues that the Redd Report provided the necessary

nexus for the admission of that testimony.

                                        B.

      Hannah has presented two alternative claims to this Court -- either the

information in the Redd Report was newly discovered evidence that would

have altered the outcome of the trial or his counsel had the Redd Report in his

file and was derelict in not using it, rendering him constitutionally ineffective.

      We first conclude that the newly discovered evidence argument was

adjudicated at an evidentiary hearing before the third PCR judge who made

factual findings based on witness testimony -- findings that were entitled to

deference from the Appellate Division. See State v. S.S., 229 N.J. 360, 374

(2017); State v. Elders, 192 N.J. 224, 244 (2007). The third PCR judge relied

on testimony from Hannah’s trial counsel, direct appeal counsel, and PCR

counsel, all of whom did not recall seeing the Redd Report but, based on the

passage of time, could not say definitively it was not in the file. The assistant

prosecutor testified that she did not have a specific recollection of the Redd

                                        32
Report but that she never knowingly withheld discoverable evidence. No one

disputes that the Prosecutor’s Office provided the Redd Report to Hannah in

2007 when he lost his file -- an act hardly suggestive of a plot to suppress

evidence. Hannah consistently testified that he had not seen the Report before

2007.

        With that record before him, the third PCR judge found that “it is

probable that [Hannah’s] counsel was in possession of the [Redd] report” and

“highly unlikely that the report was suppressed at trial.” The Appellate

Division affirmed that factual finding, determining that the Redd Report was

not newly discovered evidence, and we denied certification. The fourth PCR

judge should have adhered to the finality of that decision.

        For purposes of the appeal before us, we therefore accept that counsel at

trial, on direct appeal, and at the first PCR hearing had the Redd Report in

their files and somehow overlooked it. All three attorneys testified that the

Redd Report was an important piece of evidence to buttress Hannah’s third-

party-guilt defense and that, had they seen it, they would have used it at trial,

on direct appeal, and on PCR.

        The question that remains is whether each of those counsel rendered

ineffective assistance of counsel by not utilizing the Redd Report and whether




                                        33
errors by trial counsel contributed to the court’s findings that Thomas’s

mother’s testimony was inadmissible.

                                       C.

      To be sure, throughout the PCR process, Hannah’s various attorneys

have mainly focused on the issue of newly discovered evidence -- relying on

the assumption that the Prosecutor’s Office did not transmit in discovery the

Redd Report. At the third PCR hearing, Hannah’s counsel argued that issue

exclusively. As already indicated, the third PCR judge determined that

defense counsel likely had the Redd Report. The PCR judge nevertheless

touched on the ineffective-assistance-of-counsel issue, even if somewhat

dismissively. He noted that Hannah “argue[d] that trial counsel was

ineffective for failing to offer the Redd Report to counter [Thomas’s mother’s]

testimony and to cross-examine the State’s witnesses.” The judge then

perfunctorily concluded that Hannah suffered no prejudice because the Redd

Report did not contain “new information” and therefore the failure to use the

Report could not have resulted in a different trial outcome.

      After hearing argument on the newly discovered evidence issue, on

which we granted certification, we requested further briefing and argument on

whether Hannah was denied effective assistance of counsel. We now conclude

that, throughout the many PCR proceedings, this issue has not received a

                                       34
meaningful review at the PCR trial or appellate level. We will not remand for

yet another evidentiary hearing and further prolong the fourteen-year saga of

PCR review. We have a voluminous record from the trial and PCR evidentiary

hearings. No procedural bar prevents this Court from reviewing the

ineffective-assistance-of-counsel claim to determine whether Hannah was

denied a fair trial and whether his conviction constitutes a fundamental

injustice.

                                          D.

      Our jurisprudence makes clear that our Rules of Court governing post-

conviction relief petitions and proceedings do not render our courts “powerless

to correct a fundamental injustice.” Nash, 212 N.J. at 547. Although a

defendant is “generally barred from presenting a claim on PCR that could have

been raised at trial or on direct appeal, R. 3:22-4(a), or that has been

previously litigated, R. 3:22-5,” those rules do not “require[] this Court to

acquiesce to a miscarriage of justice.” Id. at 546.

      At the time of Hannah’s first and second PCR petitions, Rule 3:22-4

stated that

              “[a]ny ground for relief not raised in a prior proceeding
              . . . is barred from assertion . . . unless the court . . .
              finds . . . (b) that enforcement of the bar would result in
              fundamental injustice; or (c) that denial of relief would


                                          35
            be contrary to the Constitution of the United States or
            the State of New Jersey.”

See State v. Martini, 187 N.J. 469, 481 (2006) (alteration and first three

omissions in original). Thus, Rule 3:22-4 permitted judicial review to correct

a fundamental injustice or to provide relief for a claim of constitutionally

ineffective assistance of counsel.8

      Additionally, we have held that “Rule 3:22-5’s bar to review of a prior

claim litigated on the merits ‘is not an inflexible command’” and must yield to

a fundamental injustice. 9 Nash, 212 N.J. at 547 (quoting State v. Franklin, 184

N.J. 516, 528 (2005)). A fundamental injustice occurs “when the judicial

system has denied a ‘defendant with fair proceedings leading to a just

outcome’ or when ‘inadvertent errors mistakenly impacted a determination of

guilt or otherwise wrought a miscarriage of justice.’” Id. at 546 (quoting State

v. Mitchell, 126 N.J. 565, 587 (1992)). To demonstrate a fundamental


8
  Indeed, the current version of Rule 3:22-4 explicitly states that fundamental
injustice includes ineffective assistance of counsel. R. 3:22-4(a)(2). Rule
3:22-4(b), which addresses second and subsequent petitions for PCR, had not
been adopted at the time Hannah filed his second PCR petition. Rule 3:22-4
was amended to include subparagraph (b) in 2010.
9
  Rule 3:22-5 provides that “[a] prior adjudication upon the merits of any
ground for relief is conclusive whether made in the proceedings resulting in
the conviction or in any post-conviction proceeding . . . or in any appeal taken
from such proceedings.”

                                       36
injustice, a defendant must show “that an error or violation ‘played a role in

the determination of guilt.’” Id. at 547 (quoting Mitchell, 126 N.J. at 587).

      We now turn to whether Hannah was denied the effective assistance of

counsel.

                                        V.

                                        A.

      In a criminal case, the accused is guaranteed the effective assistance of

counsel by the Sixth Amendment of the United States Constitution, Strickland

v. Washington, 466 U.S. 668, 684-85 (1984), and Article I, Paragraph 10 of

the New Jersey Constitution, State v. Fritz, 105 N.J. 42, 58 (1987). See State

v. Gideon, 244 N.J. 538, 549-50 (2021). The proper functioning of the

adversarial system and the fundamental right to a fair trial are dependent on

counsel performing at a level that ensures a defendant an “ample opportunity

to meet the case of the prosecution.” State v. Pierre, 223 N.J. 560, 577 (2015)

(quoting Strickland, 466 U.S. at 685). “Counsel . . . has a duty to bring to bear

such skill and knowledge as will render the trial a reliable adversarial testing

process.” Strickland, 466 U.S. at 688. “[T]he benchmark for judging any

claim of ineffectiveness must be whether counsel’s conduct so undermined the

proper functioning of the adversarial process that the trial cannot be relied on




                                        37
as having produced a just result.” Pierre, 223 N.J. at 577 (quoting Strickland,

466 U.S. at 686).

      The familiar test for determining whether counsel failed to provide the

effective assistance required by our Federal and State Constitutions is set forth

in Strickland and Fritz: first, a defendant must demonstrate that counsel’s

representation was deficient -- that “counsel’s representation fell below an

objective standard of reasonableness,” Strickland, 466 U.S. at 687-88; Fritz,

105 N.J. at 52, and “[s]econd, he must show a reasonable probability that the

result of the proceeding would have been different but for counsel’s

deficiencies,” State v. Timmendequas, 161 N.J. 515, 598 (1999). See

Strickland, 466 U.S. at 694; Fritz, 105 N.J. at 52.

      Although “a court must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance,”

Strickland, 466 U.S. at 689, a failure to present available evidence to support

an obvious defense will not be characterized as a reasonable trial strategy, see

Pierre, 223 N.J. at 566. For example, the failure to present available alibi

witnesses to testify that the defendant was at a place other than where the

crime occurred at the time charged in the indictment could not be ascribed as a

reasonable strategy. Id. at 565-66.




                                       38
      We next turn to whether defendant was denied the right to present his

third-party-guilt defense through the dereliction of his trial counsel and the

errors of the trial court.

                                        B.

      A defendant has a constitutional right to present a complete defense,

including the “right to introduce evidence of third-party guilt.” State v. Cope,

224 N.J. 530, 551 (2016) (quoting State v. Cotto, 182 N.J. 316, 332 (2005)).

In this case, Hannah asserted third-party guilt as a defense. LaCue admitted

his role in the murders. The jury had to decide the identity of the second

shooter. Hannah took the stand, denying involvement in the murders and

placing Thomas and LaCue at the drug dealers’ car moments before the

shooting. Defense counsel argued in summation that Thomas and LaCue were

the killers. Earlier, he had attempted to admit the testimony of Thomas’s

mother, which related her son’s connection to the murdered drug dealers. In

short, counsel’s trial strategy was to advance an effective and credible third -

party-guilt defense that Thomas -- not Hannah -- committed the crime. The

success of that trial strategy required counsel merely to raise a reasonable

doubt about Hannah’s guilt.

      Third-party-guilt evidence is admissible so long as “the proof offered

has a rational tendency to engender a reasonable doubt with respect to an

                                        39
essential feature of the State’s case.” State v. Perry, 225 N.J. 222, 238 (2016)

(quoting Cotto, 182 N.J. at 332); see State v. Fortin, 178 N.J. 540, 591 (2004);

State v. Sturdivant, 31 N.J. 165, 179 (1959). The doubt cast on the State’s

case must be based on “specific evidence linking the third-person to the crime”

or to the victim. Timmendequas, 161 N.J. at 620. “[T]hird-party statements

against penal interest” are generally admissible where “the proffered evidence

[draws] a direct connection between the third party and the commission of the

crime.” State v. Koedatich, 112 N.J. 225, 300-01, 311 (1988). Third-party-

guilt evidence is admissible “even if there is no evidence linking another

specific suspect to the crime,” provided the evidence tends to show that a

person other than the defendant committed the crime. See Perry, 225 N.J. at

238-39 (emphasis added).

                                       C.

      In light of the factual findings of the third PCR judge, we accept that

Hannah’s trial counsel had the Redd Report -- had the information that

investigators found a pager number on a bloody piece of paper in the pocket of

Salazar, who lay dead in his car with a bullet in his head, and that when they

dialed that pager number, Thomas returned the call. The investigators’ call to




                                       40
the pager Thomas answered occurred just hours after the discovery of the drug

dealers’ bodies.

      The importance of that information, as part of the overall third-party-

guilt strategy, is self-evident. The defense simply could have called

Lieutenant Redd to testify that the pager number was dialed, and Thomas

responded. The information buttressed Hannah’s testimony that Thomas was

the killer, and it was the pathway toward the admission of Thomas’s mother’s

testimony implicating her son. Significantly, too, the information refuted the

prosecutor’s summation remarks that “there is not a stitch, a scintilla, a

scintilla, a bit, an ounce, a piece of evidence, that links this Mo-T, Maurice

Thomas . . . to that murder.” Defense counsel raised no objection to those

misleading remarks that distorted, if not misrepresented, evidence in the

prosecutor’s own file.

      Hannah’s trial counsel testified that if he had the Redd Report, he

overlooked the information, which he unreservedly admitted buttressed the

third-party-guilt defense. Hannah’s direct appeal counsel and first PCR

counsel also testified to the critical importance of the Redd Report in

advancing the defense of third-party guilt. The failure to use the Redd Report

and to call Lieutenant Redd to the stand cannot be ascribed to a reasonable




                                        41
defense strategy. 10 The first prong of Strickland/Fritz is clearly established --

trial counsel was constitutionally deficient in failing to introduce evidence to

support his third-party-guilt strategy.

      The full extent of that prejudice can only be measured when compared to

the other evidence withheld -- the testimony of Thomas’s mother.

                                          D.

      The finding of Thomas’s pager number in the pocket of Salazar

heightened the relevance of the testimony of Thomas’s mother in buttressing

Hannah’s third-party-guilt defense. The mother’s damning testimony

inculpating her son came in two forms -- her recounting statements against

interest made by Thomas and her observations of Thomas involved in drug

activities seemingly linked to the murdered drug dealers. The mother’s

testimony did not get before the jury, however, because of Hannah’s counsel’s

failure to present the proper evidentiary argument for the testimony’s

admissibility -- an error magnified and multiplied by errors made by the trial

court, the PCR courts, and the Appellate Division.



10
   The State suggests that, had Lieutenant Redd testified regarding the pager
number found in the victims’ car, the prosecutor would have called Thomas as
a rebuttal witness. But that argument is suspect because the State had the
opportunity to call Thomas and did not, perhaps for good reason, given
Thomas’s multiple inconsistent statements to investigators.

                                          42
      We start with N.J.R.E. 803(c)(25), which provides that a statement

against interest is admissible if

             at the time of its making [the statement was] so far
             contrary to the declarant’s pecuniary, proprietary, or
             social interest, or so far tended to subject declarant to
             civil or criminal liability . . . that a reasonable person in
             declarant’s position would not have made the statement
             unless the person believed it to be true. Such a
             statement is admissible against a defendant in a
             criminal proceeding only if the defendant was the
             declarant.

The rationale for this exception to the hearsay rule “derives from ‘the theory

that, by human nature, individuals will neither assert, concede, nor admit to

facts that would affect them unfavorably’ and that, accordingly, ‘statements

that so disserve the declarant are deemed inherently trustworthy and reliable.’”

Rowe v. Bell & Gossett Co., 239 N.J. 531, 558 (2019) (quoting State v.

Brown, 170 N.J. 138, 148-49 (2001)).

      The test for the admissibility of a statement under N.J.R.E. 803(c)(25) is

“whether, in the context of the whole statement, the particular remark was

plausibly against the declarant’s penal interest, even though it might be neutral

or even self-serving if considered alone.” Id. at 558-59 (quoting State v.

Nevius, 426 N.J. Super. 379, 394 (App. Div. 2012)). “The declarant, however,

need not be a party to the action in which the statement is admitted ,” nor must

the declarant be unavailable. Ibid. The rule requires “only that the statement

                                          43
‘so far subjected (the declarant) to a . . . criminal liability . . . that a reasonable

man in his position would not have made the statement unless he believed it to

be true.’” State v. Abrams, 140 N.J. Super. 232, 235 (App. Div. 1976)

(quoting Evid. R. 63(10), the predecessor to N.J.R.E. 803(c)(25)), aff’d, 72

N.J. 342, 370 (1977). “The rule does not require that each discrete part of the

statement imply involvement in a crime.” Ibid.

      A statement against interest is clearly admissible “if the declarant has

admitted his involvement in the crime either directly, or indirectly.” State v.

White, 158 N.J. 230, 244-45 (1999) (citations omitted). It is admissible also

“if it exculpates a defendant,” provided that the statement is against the “penal

interest” of the declarant. Id. at 244 (quoting Report of the New Jersey

Supreme Court Committee on Evidence (Mar. 1963)).

      The Appellate Division panel in the appeal before us clearly had a

mistaken understanding of the statement-against-interest rule. It held that a

statement against interest could be introduced only “against an accused in a

criminal action [and] only if the accused was a declarant.” From that clearly

erroneous interpretation of the rule, the panel came to the clearly e rroneous

conclusion that the testimony of Thomas’s mother was inadmissible because it

“concerned statements attributed to Thomas, who was not the accused.” An

interpretive analysis that misconceives the law must be rejected. See Nicholas

                                          44
v. Mynster, 213 N.J. 463, 478 (2013) (“We do not defer to interpretative

conclusions by the trial court or Appellate Division that we believe are

mistaken.”).

      All in all, we conclude that Thomas made multiple statements against

interest to his mother -- a seemingly reliable source -- in the hours and days

following the murders of Salazar and Flores.

                                       E.

      At the Rule 104 hearing, Thomas’s mother provided the following

testimony. On the morning that the police found the bodies of Salazar and

Flores, Thomas told her that he “had beeped the two drug suppliers” and

“made arrangements” with them to bring drugs, and that “[h]e was afraid that

his number was going to be found in [their] car.”

      Thomas also told his mother: (1) he had earlier schemed to rob Hannah

of drugs and money and that he feared Hannah would “find out about it”; (2)

he had to get “rid of” Hannah, “to get [Hannah] off his back,” and “to have

[Hannah] take the weight for the one of the murders that was committed”; (3)

“he wanted the police to get [Hannah],” and “that he was setting him up”; (4)

he informed Hannah “that the Colombians were looking for him” and that “it

was best for him to leave the city”; and (5) “he had to find LaCue” and “get a

package [of drugs] from him.” Additionally, Thomas’s mother overheard her

                                       45
son tell his girlfriend, Arlene, “they had to move [drugs called Gotta Have It]

out fast” because “[t]his is what the police was looking for.” The prosecutor’s

file confirmed that the dead drug suppliers had been peddling a brand of heroin

of the same name.

      Each of those statements made by Thomas to his mother is a statement

against Thomas’s penal interest. The statements describe Thomas doing

business in the drug world with the dead drug suppliers; stealing money and

drugs from Hannah; scheming to “set[] him up”, “to get rid of” of him, and to

have him “take the weight” for one of the murders; and obstructing justice by

encouraging Hannah to flee the jurisdiction, even while Thomas was

cooperating with the police. Additionally, in her home, Thomas’s mother

observed her son and Arlene counting thousands of dollars, and evidently

overheard her son say of the $10,600 of drug monies, LaCue’s cut would be

$5,000.

      Each statement so far subjected Thomas to criminal liability “that a

reasonable man in his position would not have made the statement unless he

believed it to be true.” See Abrams, 140 N.J. Super. at 235 (quoting Evid. R.

63(10)). And those statements, at least, “indirectly” implicated him in the

murders of Salazar and Flores. See White, 158 N.J. at 244-45.




                                       46
      Yet, Hannah’s trial counsel did not argue for the admission of that

testimony based on the statement-against-interest rule. Such a gross oversight

-- the failure to point out to the court the applicable rule to support the

admission of critical evidence -- cannot be ascribed to trial strategy. Indeed,

counsel’s dereliction, in part, deprived the jury of the evidence necessary to

consider the full scope of the defense of third-party guilt.

      On direct appeal, the Appellate Division mistakenly believed that the

admissibility of a statement against interest under N.J.R.E. 803(c)(25) required

the statement both to inculpate Thomas and exculpate Hannah. Each

statement, however, was admissible if it “so far tended to subject [Thomas] to

. . . criminal liability,” see N.J.R.E. 803(c)(25) or if “in the context of the

whole statement, the particular remark was plausibly against [Thomas’s] penal

interest,” Rowe, 239 N.J. at 558-59. Moreover, the statements -- particularly

when combined with the information in the Redd Report -- met the test for

relevance because they were offered in support of the defense of third-party

guilt. Last, the most inculpatory statements made by Thomas were not -- as

the appellate panel suggested -- subject to “two layers of hearsay.” Thomas’s

mother heard the words straight from his mouth and recited them in sworn

testimony at the Rule 104 hearing.




                                         47
                                        F.

      Here, the jury was not just deprived of hearing from Lieutenant Redd

that Thomas’s pager number was found in the pocket of one of the dead drug

dealers or from Thomas’s mother that her son made multiple statements

connecting him to those dealers and the name-brand drugs they were selling.

The prosecutor told the jury in summation that there was not “a scintilla” or “a

piece of evidence” linking Thomas to the murder. That statement, at best, was

misleading, considering what the prosecutor knew. She had the Redd Report

in her file and heard Thomas’s mother’s testimony at the Rule 104 hearing.

      As we recently said in State v. Garcia, “[a]lthough the prosecutor is free

to discuss the direct and inferential evidence presented at trial,” she cannot

present an argument she knows to be untrue. 245 N.J. 412, 435-36 (2021).

The prosecution apparently made a strategic decision not to elicit testimony

that Thomas answered the pager number found on a piece of paper in the

pocket of Salazar, and Hannah’s trial counsel evidently overlooked that

evidence supporting the third-party-guilt defense. A fair reading of the Redd

Report would lead a reasonable person to conclude that there was “a scintilla”

of evidence or “a piece of evidence” linking Thomas to the vehicle of the

murdered drug dealers. Additionally, there is the testimony of Thomas’s

mother connecting her son to the dead drug dealers. “That otherwise

                                        48
trustworthy and reliable evidence may be deemed inadmissible, for one reason

or another, does not give a party, including the prosecutor, a right to freely

portray a false picture of events.” Ibid.

      The prosecutor unfairly exploited the derelictions of defense counsel,

which, along with the erroneous evidentiary ruling of the trial court ,

compounded the prejudice to Hannah.

                                       VI.

      We conclude that Hannah’s “counsel’s representation fell below an

objective standard of reasonableness” and therefore Hannah has satisfied prong

one of the Strickland/Fritz test. See Strickland, 466 U.S. at 687-88; Fritz, 105

N.J. at 52.

      We also find that Hannah has satisfied prong two of the Strickland/Fritz

test -- he has demonstrated, to a degree of reasonable probability, that but for

counsel’s deficiencies, the outcome of the trial would have been different. See

Strickland, 466 U.S. at 694; Fritz, 105 N.J. at 52. In making the prejudice

assessment, we cannot ignore that counsel’s errors were magnified by mistakes

made by the trial court and the prosecutor -- and perpetuated through various

rounds of PCR proceedings.

      Counsel’s deficiencies deprived Hannah of his constitutional right to

present a complete and credible third-party-guilt defense. One important

                                        49
factor in analyzing whether the prejudice from counsel’s ineffective

performance denied Hannah a fair trial is the strength or weakness of the

State’s case. Unsurprisingly, “[a] verdict or conclusion only weakly supported

by the record is more likely to have been affected by errors than one with

overwhelming record support.” Pierre, 223 N.J. at 583 (quoting Strickland,

466 U.S. at 696); see also Gideon, 244 N.J. at 557 (“[A] conviction is more

readily attributable to deficiencies in defense counsel’s performance when the

State has a relatively weak case than when the State has presented

overwhelming evidence of guilt.”).

      Here, the credibility of the State’s key witness, LaCue, who implicated

Hannah in the shootings, was certainly at issue. LaCue, who admitted to

shooting Flores in the head at near point-blank range, testified pursuant to a

plea agreement that resulted in the dismissal of the murder charges against

him, despite his central role in the double homicide. And LaCue had

possession of the murder weapons and turned them over to the Prosecutor’s

Office. LaCue gave investigators multiple conflicting statements before he

named Hannah as the second shooter. LaCue claimed that Hannah was sitting

in the front passenger seat when he shot Salazar twice in the right side of the

head at close range. But that account directly conflicted with the testimony of

the State Medical Examiner’s pathologist, who testified that Salazar was shot

                                       50
only once and the bullet entered the left side of his head. Additionally,

Salazar, unlike Flores, had no powder burns -- evidence suggesting either that

the shot was not fired at close range or that the shot was fired through the

driver’s side window. In short, LaCue’s testimony seemingly could not be

squared with the forensic evidence. And even assuming that the shot that

killed Salazar came from within the car, Hannah’s defense was that he was not

the shooter -- Thomas was Salazar’s killer.

      There were other weaknesses in the State’s case. Hazel Forrester

testified that, at 11:30 p.m. on the evening of the shootings, Hannah came to

the apartment she shared with her sister Arlene and confessed to killing

Salazar. But the shootings occurred at or after midnight. Moreover, Thomas

was staying at the apartment that evening with his girlfriend Arlene -- who,

according to Thomas’s mother, later assisted Thomas in offloading the very

same brand of heroin that the dead drug dealers were distributing. And , on the

bloody piece of paper found in Salazar’s pocket was Arlene’s telephone

number.

      Everything considered, the State presented far from overwhelming

evidence of Hannah’s guilt.

      On the other hand, Hannah -- who admitted that he was a drug dealer

and had dealings with Salazar and Flores -- testified that LaCue and Thomas

                                       51
were near the drug dealers’ car at the time of the shootings and that he played

no role in the killings. Hannah’s third-party-guilt defense rose or fell based on

his uncorroborated account. Deprived of the testimony of Lieutenant Redd and

of Thomas’s mother due to counsel’s derelictions, the jury did not hear that (1)

Thomas had paged the drug suppliers and arranged a drug deal; (2) Thomas’s

pager number was on a piece of paper in Salazar’s pocket when Salazar was

killed; (3) Thomas was concerned that police would find the piece of paper,

which they did; (4) Thomas feared that Hannah would learn of a previous role

he played in robbing money and drugs from one of Hannah’s associates; (5)

Thomas plotted to “set up” Hannah and to have him “take the weight” for one

of the murders “to get him off his back”; (6) Thomas divided drug monies with

LaCue; and (7) Thomas was later distributing the same brand of heroin taken

from the drug dealers on the night of their murders.

      That evidence undoubtedly lay at the heart of Hannah’s right to present a

complete defense, and indeed, its admission was necessary to ensure the basic

fairness of his trial. We conclude that the combined errors in this case

constitute a fundamental injustice that denied Hannah a fair trial. But for

counsel’s errors -- combined with those made by the trial court and prosecutor

-- there is a reasonable probability that, had the jury heard the withheld

evidence, the outcome of the trial would have been different.

                                        52
      To be clear, the issue is not whether the State presented sufficient

evidence for the jury to return a guilty verdict, but whether Hannah was denied

the opportunity to present a full defense -- to present evidence that would have

allowed the jury to return a not-guilty verdict.

      The passage of time alone cannot be a basis to bar relief to a defendant

deprived of a fair trial because he was denied the opportunity to present a

complete defense. This remedy may come late for Hannah, who was convicted

twenty-seven years ago and has been toiling through the post-conviction relief

process for fourteen years -- but it would be a far greater injustice if it never

came at all.

                                        VII.

      For the reasons expressed, we reverse the judgment of the Appellate

Division, vacate Hannah’s conviction, and remand for a new trial consistent

with this opinion.



      CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA and PIERRE-
LOUIS join in JUSTICE ALBIN’s opinion. CHIEF JUSTICE RABNER also filed
a concurrence. JUSTICE SOLOMON filed a dissent, in which JUSTICES
PATTERSON and FERNANDEZ-VINA join.




                                        53
                               State of New Jersey,

                      Plaintiff-Respondent/Cross-Appellant,

                                         v.

                                 Wilbert Hannah,
                                   a/k/a Rabe,

                     Defendant-Appellant/Cross-Respondent.


                     CHIEF JUSTICE RABNER, concurring.


      I join the majority’s opinion in full. I write separately to ask the

Committee on Evidence to examine whether N.J.R.E. 803(c)(25) should be

amended.

      N.J.R.E. 803(c)(25), an exception to the hearsay rule, currently provides

as follows:

              A statement which was at the time of its making so far
              contrary to the declarant’s pecuniary, proprietary, or
              social interest, or so far tended to subject declarant to
              civil or criminal liability, or to render invalid
              declarant’s claim against another, that a reasonable
              person in declarant’s position would not have made the
              statement unless the person believed it to be true. Such
              a statement is admissible against a defendant in a
              criminal proceeding only if the defendant was the
              declarant.




                                         1
The majority ably explains the rationale for the rule -- that people do not

readily admit to facts that can harm them, which renders their statements

against interest trustworthy. See ante at ___ (slip op. at 43) (citing cases).

      The federal counterpart to Rule 803(c)(25) contains an additional

requirement. To be admissible, a statement must not only be against the

declarant’s interest but must also be “supported by corroborating

circumstances that clearly indicate its trustworthiness, if it is offered in a

criminal case as one that tends to expose the declarant to criminal liability.”

Fed. R. Evid. 804(b)(3) (emphasis added). The added language “applies to all

declarations against penal interest offered in criminal cases.” Id. at advisory

committee’s note to 2010 amendment.

      The federal rule requires corroborating circumstances for a simple and

sensible reason: to “assure[] both the prosecution and the accused that the

Rule will not be abused and that only reliable hearsay statements will be

admitted under the exception.” Ibid.; see also McCormick on Evidence

§ 319(F) (8th ed. 2020) (discussing corroboration requirement).

      I respectfully recommend that the Committee on Evidence consider

whether a corroboration requirement should be added to N.J.R.E. 803(c)(25)

for the same reason. I do not suggest that such a requirement would have had

an effect in this case.


                                         2
                               State of New Jersey,

                      Plaintiff-Respondent/Cross-Appellant,

                                         v.

                                 Wilbert Hannah,
                                   a/k/a Rabe,

                     Defendant-Appellant/Cross-Respondent.


                        JUSTICE SOLOMON, dissenting.


       Twenty-eight years ago, Angel “Freddy” Salazar and Luis Flores were

shot to death in their car during a drug deal. Twenty-seven years ago,

defendant Wilbert Hannah was convicted by a jury of felony murder, 1 armed

robbery, and unlawful possession of a weapon. The jury concluded beyond a

reasonable doubt that defendant and William LaCue -- who pled guilty and

testified against defendant -- murdered Salazar and Flores while robbing them



1
    Pursuant to N.J.S.A. 2C:11-3(a)(3), felony murder is

              committed when the actor, acting either alone or with
              one or more other persons, is engaged in the
              commission of, or an attempt to commit, or flight after
              committing, or attempting to commit robbery . . . and
              in the course of such crime or immediate flight
              therefrom, any person causes the death of a person other
              than one of the participants.
                                         1
of the drugs they intended to sell to defendant and LaCue. The jury acquitted

defendant of purposeful and knowing murder.2

      Twenty-seven years after defendant’s jury trial and conviction, and

following the exhaustion of his direct appeals, two petitions for post-

conviction relief, several appeals, and four evidentiary hearings, the majority

chooses to disregard all applicable procedural rules and accepts defendant’s

untimely ineffective assistance of counsel claim, raised for the first time before

this Court. In doing so, the majority ignores critical evidence of defendant’s

guilt that was presented to the jury, and it creates a new standard for post-

conviction relief. I therefore dissent.

                                          I.

      It is important to review and consider evidence adduced at trial that is

not mentioned and, presumably, not considered by the majority; that evidence

undermines the majority’s conclusion that the interests of justice require

reversal of defendant’s judgment of conviction. Specifically, the evidence

undercuts the defense’s claim that Rosa Flores did not know who “Rabb” was;

that Salazar was shot from outside the car; that the Redd Report contained key


2
  Criminal homicide constitutes purposeful and knowing murder when “[t]he
actor purposely causes death or serious bodily injury resulting in death ,” or
“[t]he actor knowingly causes death or serious bodily injury resulting in
death.” N.J.S.A. 2C:11-3(a)(1), (2).

                                          2
information otherwise unavailable to the jury; and that the Redd Report3 and

certain excluded testimony was purely exculpatory.

       First, defense counsel asserts, and the majority accepts, that the trial

evidence established that Rosa Flores -- the wife of Salazar and sister of Luis

Flores -- did not know who Rabb 4 was and said that she “never met or heard

[defendant’s] voice before.” In fact, Rosa Flores testified at trial that her

husband, Freddy, told her on the night he was murdered that if the phone rings

“unless it’s a guy named Rabb I’m not here”; someone named “Q”5 called her

home, to which she responded “we don’t know any Q”; “Q” then passed the

phone to someone who identified himself as “Rabb”; and, at that point, she

gave the phone to Freddy. Rosa Flores also testified that prior to the night her

husband and brother were murdered, she heard her brother Luis tell her

husband Freddy “you have to be careful because Rabb is a stick-up kid.”

Thus, Rosa Flores not only knew who defendant was, but it was defendant --

not LaCue or Thomas -- who arranged the drug deal that became a robbery and

double murder.



3
  The majority assumes, as the Appellate Division found, that defendant
possessed the Redd Report.
4
    “Rabb” is defendant’s street name.
5
    “Q” is LaCue’s street name.

                                         3
      Next, defendant’s version of the evidence, upon which the majority

relies -- that the front-seat victim, Freddy Salazar, was shot at a forty-five-

degree angle from outside the car -- is contradicted by the report of

Investigator Lawrence Mullane and the testimony of Investigators Mark

Appleyard and John Murphy, which revealed that there was a bullet hole in the

front driver’s side window and two bullet holes in the rear windows caused by

shots fired from inside the vehicle; two ten-millimeter shell casings and three

nine-millimeter shell casings were found inside the car; and all lead projectiles

recovered were from the victims or outside the vehicle, including “a possible

projectile impact mark” discovered on a garage door near the car’s location.

Other than bullet holes in the front and rear driver’s side windows fired from

within the car, the Mullane Report does not describe any projectile impact

marks inside the car.

      The majority’s version of the evidence -- that the front-seat victim,

Freddy Salazar, was shot at a forty-five-degree angle -- is subverted by the

testimony of medical examiner Dr. Ernest Tucker, who testified on cross-

examination that he “can only tell the direction relative to the victim’s head”

and that “[i]f his head was down . . . it, of course, alters, again, the position of

the shooter.” Though Dr. Tucker noted that “it’s possible” that “given the

angle” “the shooter could have been outside the automobile in which the


                                          4
victim was seated,” the unrefuted record evidence establishes that all the shots

came from inside the car. Thus, counsel’s argument that it was “simply not

possible” for defendant to shoot Freddy Salazar from the front passenger seat

is disingenuous.

      Finally, counsel argued without any factual support in the record that

there were “blue specks” from the car’s interior roof in the wound of Freddy

Salazar, revealing that he was struck by a bullet fired from a forty-five-degree

angle from outside the car. Yet neither Freddy Salazar’s autopsy report nor

Dr. Tucker’s testimony mentions the existence of “blue specks” in the victim’s

wound. Instead, both the autopsy report and Dr. Tucker’s testimony mention

the presence of pseudo-stippling -- little purple dots on the skin -- on the right

side of Salazar’s face, caused potentially by particles of unburned gunpowder;

Salazar’s wound was on the left side of his face. Additionally, although Dr.

Tucker testified that the small marks could have been caused by glass

shattering, no glass was found in the victim’s wound or inside the vehicle;

instead, shattered glass was found on the sidewalk outside the car, further

indicating that the shots fired at Salazar came from within the car.

      The majority also cites the Redd Report and the wrongfully excluded

testimony of Mary Jones, Maurice Thomas’s mother, as evidence supporting

defendant’s assertion of third-party guilt -- that Maurice Thomas fired a


                                         5
weapon from outside of the car and killed Salazar. In fact, the Redd Report

did not contain significant evidence not disclosed to the jury, and Jones’s

testimony at a Rule 104 hearing held out of the presence of the jury also

implicated defendant in the murders.

      First, the majority acknowledges defendant’s testimony that he, LaCue,

and Thomas were drug dealers at the time of the murders; they all used the

same drug suppliers; LaCue asked for defendant’s help in getting more drugs

to sell; several pagers were registered to defendant; and Thomas had one of

those pagers. There is no mention by the majority that Flores and Salazar were

suppliers to defendant, Thomas, and LaCue, or that LaCue asked for

defendant’s help in getting more drugs to sell on the night of the murders. The

majority also ignores that, at trial, the State offered as an exhibit admitted into

evidence the bloody piece of paper bearing pager numbers taken from one of

the victims. The fact that Thomas responded when one of the pager numbers

on the paper was called -- a fact on which the majority relies -- is merely

consistent with defendant’s testimony, not evidence of third-party guilt.

      The majority also ignores portions of the Redd Report implicating

defendant. Specifically, the Redd Report summarizes Thomas’s discussions

with police and contains evidence that defendant coordinated the robbery and

murders; that defendant had given the guns used “to LaCue for disposal”; and


                                         6
that defendant planned to hide after the killings. In addition, the Redd Report

states that defendant “liked to use strong arm force” and that Thomas told

police defendant appeared at his apartment and stated that LaCue killed the

victims. The Redd Report also identifies the victims as the source of the

heroin that Thomas and defendant then sold and reveals that, once the victims

agreed to deliver heroin to Jersey City rather than sell only from Brooklyn

defendant “began to scheme to rob and kill them, so as to leave no witnesses.”

      In addition to Thomas’s discussions with the police, the Redd Report

also contains statements made by LaCue to police and to Thomas, inculpating

defendant. Specifically, the Redd Report reveals that LaCue told Thomas

defendant “finally wore him down and he agreed to assist in the attempt.” It

also contains LaCue’s admission to police that he “assisted [defendant] in the

killings of the victims,” and that officers recovered the murder weapons

following their interview with LaCue. Finally, the Redd Report states that

“[i]nterviews of the victims’ family” by investigators “revealed that shortly

prior to their deaths, the victims had been contacted by Rabb,” and the victims

left Brooklyn, New York to deliver drugs to him.

      Ignoring those facts, the majority emphasizes the prosecutor’s closing

remarks to the jury that “there is not a stich, a scintilla, a scintilla, a bit, an

ounce, a piece of evidence” linking Thomas to the murder, and suggests that


                                           7
in, listening to those remarks, the jury did not know that the victims had

Thomas’s pager number in their car. But the jury had as an exhibit the very

pager numbers found on the victims and the jury listened to defendant testify

that he gave one of the pagers -- one that was registered in his name -- to

Thomas. In short, the Redd Report would not have provided the jury with any

information it did not already have.

       As to Jones’s testimony at the Rule 104 hearing, while it implicated

Thomas, it also implicated defendant and, like the Redd Report, supported his

conviction for felony murder. For example, Thomas purportedly told Jones,

“he just found out that . . . Rabb had helped LaCue,” that “Rabb was

involved,” that “Rabb was with this kid LaCue and that Rabb had helped kill

somebody.” Indeed, Jones’s testimony corroborates LaCue’s and implicates

defendant in the robbery and murder of Salazar and Flores.

       Importantly, at the time of the Rule 104 hearing, Thomas 6 was in the

county jail and available to testify at the hearing and at trial. He was not

called, ostensibly for the same reasons the Redd Report was never used -- the

Redd Report, Jones’s testimony, and Thomas all inculpate defendant.




6
    Thomas was shot in the head and killed in Georgia in October 2000.

                                        8
                                        II.

      Our jurisprudence emphasizes “the constitutional mandate of a fair

trial.” State v. Pierre, 223 N.J. 560, 577 (2015). That constitutional right, of

course, includes the “[a]ccess to the skill and knowledge of counsel,” which

“is necessary to accord defendants the ‘ample opportunity to meet the case of

the prosecution’ to which they are entitled.” Ibid. (quoting Strickland v.

Washington, 466 U.S. 668, 685 (1984)). Thus, our “benchmark for judging

any claim of ineffectiveness must be whether counsel’s conduct so undermined

the proper functioning of the adversarial process that the trial cannot be relied

on as having produced a just result.” Ibid. (quoting Strickland, 466 U.S. at

686). In other words, a defendant must show “that counsel performed below a

level of reasonable competence,” and that there exists “‘a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.’” State v. Fritz, 105 N.J. 42, 60-61

(1987) (quoting Strickland, 466 U.S. at 694).

      “No particular set of detailed rules for counsel’s conduct can

satisfactorily take account of the variety of circumstances faced by defense

counsel or the range of legitimate decisions regarding how best to represent a

criminal defendant.” State v. Castagna, 187 N.J. 293, 314 (2006) (quoting

Strickland, 466 U.S. at 688-89). Therefore, “[i]n determining whether defense


                                         9
counsel’s representation was deficient, ‘“[j]udical scrutiny . . . must be highly

deferential,” and must avoid viewing the performance under the “distorting

effects of hindsight.”’” State v. Arthur, 184 N.J. 307, 318-19 (2005) (quoting

State v. Norman, 151 N.J. 5, 37 (1997)). Courts “must indulge a strong

presumption that counsel’s conduct falls within the wide range of professional

reasonable assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action ‘might be considered

sound trial strategy.’” Id. at 319 (quoting Strickland, 466 U.S. at 689).

      First, a defense decision not to use the Redd Report was “sound trial

strategy.” The Redd Report confirmed defendant’s central role in the robbery

and murder of Salazar and Flores. Indeed, in addition to the purposeful

murder charges for which defendant was acquitted, defendant faced two counts

of felony murder, two counts of armed robbery, and two counts of possession

of a weapon for an unlawful purpose. Given its prejudicial nature, it would

have been unreasonable for counsel to focus on the Redd Report hoping to

blame Thomas for the killings, when the report emphasizes defendant’s role in

orchestrating the “scheme to rob and kill” the victims. Thus, we cannot

conclude counsel was deficient in failing to use the Redd Report because it

implicated defendant in the felony murder, robbery, and possession charges he

faced. Use of the Redd Report by defense counsel, moreover, would


                                        10
undoubtedly have prompted the State to call Detective Redd to testify at trial.

In sum, choosing not to use the Report was “sound trial strategy.” Castagna,

187 N.J. at 314 (quoting Strickland, 466 U.S. at 690).

      Nevertheless, assuming counsel’s decision not to use the Redd Report

amounted to error, it is absurd to conclude that there exists a reasonable

probability that had defense counsel used the report, “the result of the

proceeding would have been different.” Fritz, 105 N.J. at 60-61 (quoting

Strickland, 466 U.S. at 694). Defendant testified that he sold drugs, had a

relationship with the New York drug suppliers, was an associate of Thomas,

and that he, Thomas, and LaCue all sold drugs in the neighborhood.

Defendant testified that LaCue approached him because he had run out of

drugs to sell, that LaCue contacted the New York drug dealers in his presence,

and that, following LaCue’s alleged conversation with the New York dealers,

he and LaCue left “almost immediately” and went to the intersection of

Lexington and Bergen Avenues. Once the New York dealers -- Salazar and

Flores -- arrived, defendant testified that he, LaCue, and Thomas approached

the car. Defendant claimed it was at that point that he walked away to talk to a

woman on the corner while drinking a can of soda.

      Salazar’s wife, Rosa Flores, in large part corroborated defendant’s

testimony that LaCue contacted the New York dealers; although she testified


                                       11
that after receiving a call from someone named “Q” and after telling the caller

that “we don’t know any Q,” the caller passed the phone to someone who

identified himself as “Rabb” before she passed the phone to Salazar. Flores

further testified that she overheard Salazar say, “the car, two-door with my

brother-in-law, just us two” and that she had overheard a prior conversation

between the victims that referred to defendant as a “stick-up kid.”

      Other evidence included the numerous nine and ten-millimeter shell

casings found within the vehicle; LaCue’s testimony that he and defendant

used nine and ten-millimeter handguns to carry out the killings and that

defendant was worried he may have left a soda can with his prints in the

victims’ car; Hazel’s testimony that defendant admitted to killing Fred;

defendant’s flight to Florida after the killings; Mark LaCue’s testimony that

his brother and someone named Rabb had “shot some Puerto Ricans”; and the

red can of soda found inside the victims’ vehicle. The jury heard that

evidence, made its credibility determinations, and found defendant guilty. We

fail to see how the Redd Report could have changed the trial outcome in any

way other than further confirming defendant’s role in the death of Salazar and

Flores.

      In ignoring this case’s decades of litigated facts and our rules governing

post-conviction relief, the majority concludes that failure to use the Redd


                                       12
Report at trial constituted ineffective assistance of counsel, resulting in

prejudice. The majority reaches that conclusion notwithstanding the fact that

the Redd Report inculpates defendant, putting him at the scene and stating that

it was defendant’s plan “to rob and kill” the victims “so as to leave no

witnesses.” The majority also mistakenly concludes that there exists a

“reasonable probability that, but for counsel’s failure to use the Redd Report,

the result of the proceeding would have been different.” Ante at ___ (slip op.

at 3-4) (citing Fritz, 105 N.J. at 60-61; Strickland, 466 U.S. at 694). But in

stressing that defendant was “denied the opportunity to present a complete

defense,” the majority forces a conclusion that is at odds with the facts of this

case and in conflict with decades of established precedent governing post-

conviction relief. While there may have been a scintilla of evidence that

Thomas had some involvement in the victims’ murders, there is no evidence

that undermines defendant’s felony murder conviction. In sum, defendant was

not denied the effective assistance of counsel.

                                        III.

      For the same reason that defendant is unable to show ineffective

assistance of counsel here, he is unable to demonstrate that the rules barring

his request for post-conviction relief (PCR) must be relaxed to prevent a

fundamental injustice.


                                        13
                                        A.

      There are “procedural restrictions that apply to PCR applications,” State

v. Szemple, ___ N.J. ___, ___ (2021) (slip op. at 18), and this Court

recognizes that “procedural bars to post-conviction relief exist ‘in order to

promote finality in judicial proceedings,’” State v. Goodwin, 173 N.J. 583, 593

(2002) (quoting State v. McQuaid, 147 N.J. 464, 483 (1997)); see also State v.

Preciose, 129 N.J. 451, 474 (1992) (emphasizing the importance of enforcing

our procedural rules to achieve finality and judicial efficiency). Indeed, “[a]s

time passes, justice becomes more elusive and the necessity for preserving

finality and certainty of judgments increases.” State v. Afanador, 151 N.J. 41,

52 (1997).

      Hence, Rule 3:22-12(a) explicitly bars initial petitions for post-

conviction relief not filed within five years of entry of the challenged

judgment of conviction, and Rule 3:22-4 (a) bars petitions that rely on grounds

that could have been raised during direct appeal. Given the need for finality,

that procedural bar “should be relaxed only ‘under exceptional

circumstances.’” Goodwin, 173 N.J. at 594 (quoting Afanador, 151 N.J. at

52). Such circumstances include a determination “that enforcement of the bar

to preclude claims, including one for ineffective assistance of counsel, would

result in fundamental injustice.” R. 3:22-4(a)(2).


                                       14
      Second or subsequent petitions are subject to even more exacting

standards. When, as here, such petitions assert that relief should be granted

based on ineffective assistance of counsel, the petitions are barred unless they

allege “a prima facie case of ineffective assistance of counsel that represented

the defendant on the first or subsequent application for post-conviction relief.”

R. 3:22-4(b)(2)(C). Moreover, second or subsequent petitions for post-

conviction relief must be timely under Rule 3:22-12(a)(2). See R. 3:22-

4(b)(1). Such petitions are timely, as relevant here, if they are filed within one

year after the latest of “the date on which the factual predicate for the relief

sought was discovered, if that factual predicate could not have been discovered

earlier through the exercise of reasonable diligence.” R. 3:22-12(a)(2)(B).

      Though post-conviction relief may be “the last opportunity for a

defendant to challenge the veracity of a criminal verdict on constitutional

grounds,” Szemple, ___ N.J. at ___ (slip op. at 18), it is neither a substitute for

direct appeal nor an opportunity to relitigate a case adjudicated on the merits,

State v. Jones, 219 N.J. 298, 310 (2014) (citing R. 3:22-5). Furthermore,

although we may relax procedural impediments to avoid fundamental injustice,

doing so requires a careful balance of fairness and finality. State v. Martini,

187 N.J. 469, 481 (2006).




                                        15
      Defendant and the majority fail to explain why, after more than two

decades, defendant’s ineffective assistance of counsel claim premised on

counsel’s failure to use the Redd Report was not raised on direct appeal or

during defendant’s first or second PCR. Furthermore, defendant knew about

the bloody piece of paper with the pager numbers and had both the transcript

of the Rule 104 hearing and, as the majority acknowledges, the Redd Report.

But rather than raise the claim in a timely manner, defendant instead waited to

raise his ineffective assistance claim until after Thomas died and could not

testify. That precisely is why “[a]s time passes, justice becomes more elusive”

to the murder victims here. Afanador, 151 N.J. at 53; see also Szemple, ___

N.J. at ___ (slip op. at 3-4) (denying defendant’s motion for post-conviction

discovery forty-three years after the victim’s murder and nearly thirty years

after defendant’s conviction).

                                       B.

      Also, a fundamental injustice occurs when the judicial system has failed

to provide to defendants “‘fair proceedings leading to a just outcome’ or when

‘inadvertent errors mistakenly impacted a determination of guilt or otherwise

wrought a miscarriage of justice.’” State v. Nash, 212 N.J. 518, 546 (2013)

(quoting State v. Mitchell, 126 N.J. 565, 587 (1992)). But nothing in this case

suggests defendant was denied “fair proceedings leading to a just outcome” or


                                       16
that defendant’s trial was fraught with “inadvertent errors mistakenly

impact[ing] a determination of guilt” or causing “a miscarriage of justice.”

Ibid.
----

        Indeed, the State presented to the jury overwhelming evidence of

defendant’s involvement in the planning and execution of the drug deal

culminating in two murders. That evidence included defendant’s own

testimony that LaCue approached him after running out of heroin to sell, and

that he, LaCue, and Thomas met Freddy Salazar and Luis Flores the night they

were murdered. It also included Rosa Flores’s testimony that she was

instructed by her husband not to speak to anyone but “Rabb,” that someone

called her house identifying themselves as “Q,” and that after telling the caller

“we don’t know any Q,” the caller handed the phone to someone who

identified himself as “Rabb.”

        Furthermore, LaCue testified that he and defendant got into the victims’

car, that defendant instructed the driver to park on Sackett Street, and then,

instead of pulling out money to pay for the drugs, defendant pulled out a gun

and shot Salazar twice. LaCue also testified that he shot the back-seat

passenger, Flores, and that after fleeing the scene, he gave the guns used -- a

nine-millimeter and a ten-millimeter -- to his brother Mark with instructions to

get rid of them.


                                        17
      The jury also heard testimony from defendant’s then girlfriend, Hazel

Forrester, who testified that on the night of the killings, defendant came to the

apartment that she shared with her sister, Arlene, and told Arlene that he had

killed somebody named Fred. After hearing all of evidence admitted, the jury

reached the sound conclusion that defendant was guilty of two counts of felony

murder, two counts of armed robbery, and one count of possession of a

handgun for an unlawful purpose. See id. at 541 (“A jury verdict that has been

upheld on appeal ‘should not be disturbed except for the clearest of reasons.’”

(quoting State v. Ways, 180 N.J. 171, 187 (2004))). Accordingly, no

“fundamental injustice” occurred here, and there is no clear reason to disturb

the jury’s verdict. See id. at 541, 546. I therefore dissent.




                                        18